Citation Nr: 0733186	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He attributes his hearing loss to in-
service acoustic trauma and tinnitus to tablets (reportedly 
quinine tablets) that he took in service for malaria.

The veteran has not been afforded a VA examination regarding 
bilateral hearing loss and tinnitus.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The record reflects that the veteran's hearing was examined 
by the VA Medical Center in Mountain Home, Tennessee, in 
February 1998, January 2000, July 2001, and November 2007.  
The results of these audiological examinations indicate that 
the veteran has a hearing loss disability as defined by 38 
C.F.R. § 3.385.  However, at no time has an examiner opined 
as to whether the veteran's hearing loss and tinnitus are 
related to the veteran's reported in-service acoustic trauma.  
Therefore, in light of his contentions, the veteran must be 
afforded a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hearing loss and tinnitus found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the veteran's 
report regarding the onset and continuity 
of symptomatology and opine as to whether 
it is less likely than not (less than a 
50 percent probability), at least as 
likely as not (a 50 percent or greater 
probability), or more likely than not 
(greater than 50 percent probability) 
that the veteran's hearing loss and 
tinnitus are related to or had their 
onset during service, and particularly, 
to his report of in-service acoustic 
trauma and the medication that was taken 
in service for malaria.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

2.  Thereafter, adjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




